588 So.2d 290 (1991)
Johnnie Neville SERVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 90-03661.
District Court of Appeal of Florida, Second District.
October 30, 1991.
*291 James Marion Moorman, Public Defender, and Cynthia A. Dodge, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee; Alphonso S. Milligan and Michael J. Neimand, Asst. Attys. Gen., Tampa, for appellee.
PER CURIAM.
Johnnie Neville Servis appeals the order revoking his probation and his sentence extending his original five-year probationary term for an additional three years. Although we affirm the order revoking probation, we vacate the sentence.
In late 1985, appellant pleaded nolo contendere to second degree grand theft and was sentenced to five years' probation. Thereafter, he was ordered to pay restitution in the amount of $55,523.00 to Mobil Oil Corporation. His probation officer filed an affidavit of probation violation before the five years had expired, alleging that $55,018.00 for restitution was due and owing. After the revocation hearing, the court revoked his probation and extended the probationary term for an additional three years, ordering appellant to pay the remaining $55,018.00.
The maximum probation that can be imposed for a third degree felony is five years. Thus, the trial court could not legally extend probation beyond that period. See Watts v. State, 328 So.2d 223 (Fla. 2d DCA 1976). Accordingly, the sentence on the probation revocation is vacated with instructions to reinstate the original order of probation.
FRANK, A.C.J., and HALL and PARKER, JJ., concur.